Third District Court of Appeal
                               State of Florida

                         Opinion filed November 2, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-2008
                         Lower Tribunal No. 12-28314
                             ________________


                              Clandyve Simon,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Cristina
Miranda, Judge.

     Carlos J. Martinez, Public Defender, and Marti Rothenberg, Assistant Public
Defender, for appellant.

     Pamela Jo Bondi, Attorney General, and Arlisa Certain, Assistant Attorney
General, for appellee.


Before SUAREZ, C.J., and SHEPHERD and SALTER, JJ.

      SUAREZ, C.J.

      Clandyve Simon appeals the trial court’s revocation of his probation and

imposition of sentence. We affirm the revocation and the sentence, but remand
solely for the purpose of the trial court’s entry of a written order. Hulse v. State,

170 So. 3d 911 (Fla. 3d DCA 2015), and cases cited therein.

      Order and sentence affirmed, remanded with directions.




                                         2